Title: To George Washington from Rodolph Valltravers, 20 March 1791
From: Valltravers, Johann Rodolph von (Vall-Travers)
To: Washington, George



May it please Yr Excellency Sir!
Hamburg, hohe Bleiche, No: 207. March 20th 1791.

Having received, by my worthy Friend, Captn Bell, of the Union, the inclosed Letter from Mr Jn Churchman, with his Variation-Map & Book, dedicated to Your Excellency; I did not hesitate, both from the Importance of his Pursuit, and the Respectability of its Patronage, complying with his Request, and promoting his Views by every Means in my Power.
May I be permitted, Sir, to lay before Your Excellency the Result of my Endeavors, to answer your ingenious Countryman’s Trust reposed in me? The Protection, You have been pleased to grant, not only to Him, but to every usefull Art & Science, best calculated to consolidate the Prosperity and Lustre, now enjoyed by yr native Country, through your Valor; and daily increasing by a wise Legislation; emboldens me, a sincere Admirer of every Benefactor to Mankind, and sometimes an humble Instrument of their Beneficence, to make Your Excellency, and the illustrious united States you so worthily preside, a Tender of what Services may still lay in my Power, on this Continent? particularly;
“In collecting and transmitting to your several Seats of Learning

& Academies, (as my deceased Friend, Thos Hollis did;) the choicest Works in all the European Languages, of such Branches of Arts & Sciences, as shall be judged most eligible & best adapted to the present State of Learning & Industry, in your several Republics. Also, Models of useful Machines & Instruments, approved of and rewarded by our economical encouraging Societies; skilfull & industrious Artists, to execute & employ the same to best Advantage & to extend mercantile Objects & Connections.”
To facilitate and to accelerate such Services, by a regular Correspondence, throughout Europe, with the several Societies I belong to, and speedy Conveyances, all the Year round, I should fix my Station in Holland and act under the Protection and Inspection of the public Envoy of the confederate State⟨s⟩ residing at the Hague; or of yr Consul general at Amsterdam.
Having sacrificed all my Studies my Travels, Time, Labor and Fortune in such philanthropic Services, I hope to be enabled, to acquit myself of such a Trust, to the Satisfaction of my Superiors, and to the no small Emolument of the Public. Nor would I accept of any Compensation, if my Fortune was such, that I could afford the unavoidable Expences attending it. Whatever Power it shall please my Employers to trust me with, shall be faithfully, prudently & frugally applied & accounted for. Happy, if to the very last of my laborious Career, I can, anyways, second Your Excellency’s patriotic Labors, & manifest the profound Veneration & zealous Attachment with which I glory to profess myself Sir! Your Excellency’s Most devoted & obedt humble Servant:

Rodh Vall-travers.

